DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
Claims 10-20 were previously withdrawn.  Claims 1-9 are pending examination.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (“Recovery of phospholipids from buttermilk using membrane processing”, Kieler Wirtschaftliche Forschungsberichte, Verlap Th. Mann, Gelsenski Richen, DE, Vol. 86, January 1997, pp. 47-68) in view of Metzger (WO 2017/087878).
Regarding claims 1, 2 4 and 5, Sachdeva et al. discloses a process to recover phospholipids from buttermilk, the processing comprising the step of: (a) obtaining reconstituted  buttermilk powder; (b) coagulating the buttermilk to obtain curds and whey; (c) separating the whey from the curd; (d) subjecting the whey to ultrafiltration (UF) at 50ºC to obtain an UF retentate; (e) subjecting the UF retentate to microfiltration (MF) at 50ºC to obtain a MF retentate; and (f) drying the MF rententate to obtain a phospholipid rich powder (i.e. collecting the retentate-p. 52/Whey generation and its membrane processing, p. 53/Figure 5).
While Sachdeva et al. disclose a phospholipid rich powder product comprising phospholipid in an amount ranging from 8.75% and 16.95% by weight on a dry basis (p. 60/Table 5), the reference is silent with respect to a retentate comprising at least about 30 wt% phospholipids,  a second UF step and treating the UF and MF retentate with carbon dioxide. 

Metzger teaches a method for manufacturing micellar casein concentrate having reduced mineral content (Abstract, [0001]).  Metzger teaches method comprising a step of subjecting a volume of skim milk to a filtration process for form a micellar casein concentrate ([0003]).  Metzger teaches the method includes mixing carbon dioxide with a portion of the micellar casein concentrate to solubilize minerals from the colloidal phase of the micellar casein concentrate to the serum phase.  Metzger teaches that in subsequent filtration steps, the solubilized minerals in the serum phase permeate through the filtration membrane and leave behind micellar casein as retentate ([0003], [0043]).   Here, a step of treating milk with carbon dioxide and submitting to a microfiltration process encompasses treating with carbon dioxide during microfiltration. 
Sachdeva et al. and Metzger are combinable because they are concerned with the same field of endeavor, namely, fractionation of functional ingredients from dairy products.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have treated the retentate at any or all stages of the phospholipid recovery process disclosed in Sachdeva et al. with carbon dioxide to obtain a more purified phospholipid composition (i.e. removing components solubilized by carbon dioxide).  
 Regarding claim 6, modified Sachdeva et al. disclose all of the claim limitations as set forth above.  Since Sachdeva et al. disclose retention of proteins and no phospholipid loss in the 
	Regarding claims 7 and 8, modified Sachdeva et al. disclose all of the claim limitations as set forth above.  Metzger teaches treating milk with carbon dioxide to achieve a pH in the range of 4.50 to 7.50 ([0039]).   
	Given the combination of Sachdeva et al. and Metzger suggest a process wherein retentates from each filtration step could be treated with carbon dioxide to solubilize undesired components, since Metzger teaches treating milk with carbon dioxides results in a product having a pH in the range of 4.50 to 7.50, it necessarily follows the second and third retentates of modified Sachdeva et al. would display a pH in the range of 4.50 to 7.50.  
	Regarding claim 9, modified Sachdeva et al. disclose all of the claim limitations as set forth above.  Sachdeva et al. disclose adding water to the microfiltration retentate (i.e. second retentate – p. 53/Figure 5).  
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (“Recovery of phospholipids from buttermilk using membrane processing”, Kieler Wirtschaftliche Forschungsberichte, Verlap Th. Mann, Gelsenski Richen, DE, Vol. 86, January 1997, pp. 47-68) in view of Metzger (WO 2017/087878) as applied to claim 1, and further in view of Alves et al. (“Phopholipid dry powders produced by spray drying processing: structural, thermodynamic and physical properties”, Powder Technology, 145, (2004), pp. 139-148).  
claim 3, modified Sachdeva et al. disclose all of the claim limitations as set forth above.  While Sachdeva et al. disclose freeze-drying a retenate to obtain a phospholipid rich powder, the reference is silent with respect to spray drying. 
Alves et al. teach phospholipid particles prepared by spray-drying processesing (p. 139/Abstract).  Alves et al. teach control of the operational conditions of spray-drying allows the properties of the dried particles to be modified (p. 147-148/5. Conclusions).
Sachdeva et al. and Alves et al. are combinable because they are concerned with the same field of endeavor, dried phospholipid products.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have spray-dried the phospholipid rich product of Sachdeva et al. because Alves et al. teach is was a known way to dry phospholipids and because the process is known to be adjusted to obtain modified products.  
Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive. 
Regarding duplication of steps, Applicants submit “the Office’s rejection is improper and unsubstantiated.”  Applicants argue “[a]bsent an express disclosure of these missing features, the Office must provide evidence to show they inherently flow from the prior art.”  Applicants explain “[a]t best, one skilled in the art would understand from Sachdeva that microfiltration and ultrafiltration con be conducted in either order, and Metzger disclose that carbon dioxide treatment can be used to treat product of such filtration processes.” 
In the Office Action, the Examiner does not suggest the duplication of the ultrafiltration step is inherent in the process or that the “missing subject matter,” i.e. second ultrafiltration step, is necessarily present.  Rather, given Sachdeva et al. disclose the recovery and concentration of 
Moreover, Applicants submit “one skilled in the art viewing Sachdeva as a whole understands that the reference discloses a cyclical microfiltration process feeding the retentate back into the microfiltration process three separate times (p. 50, Fig. 1), and given the Sachdeva multi-step, multi-cycle microfiltration approach, one skilled in the art would be left guessing as to whether, when or how to introduce a carbon dioxide treatment step such as those disclosed in Metzger into Sachdeva.”
Here, Sachdeva et al. disclose recirculating the retentate and not the permeate.  Metzger disclose the solubilized minerals end up in the serum phase, or permeate.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759